Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/01/22 has been entered.

Response to Amendment
 	This action is in response to applicant's arguments and amendments filed on
04/01/22, which are in response to USPTO Office Action mailed on 11/12/21.
Applicant's arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 103
2 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-3, 7-12 and 16-20 are rejected under 35 U.S.C. § 103 as being un patentable over Starkey (US Patent No. 2012/0254249 B2) in view of AN et al. (US 2014/0348170 A1) and further in view of Li et al. (US 2013/0177157 A1).

	Regarding claim 1, Starkey teaches a distributed database comprising:
a plurality of nodes, wherein each node of the plurality of nodes includes, (See Starkey paragraph [0052], distributed database system 30 with a plurality of data processing nodes that incorporates): 
 	an external interface configured to, (See Starkey paragraph [0054], communicates with the database system network 31 through a network interface 35):
 	receive a data element from a data source external to the distributed database, (See Starkey paragraph [0167], the database request engine at a transactional node receives a database query), wherein the data element includes one or more data fragments, (See Starkey paragraph [0097], each atom has a relationship with only a fragment of the database), wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects, (See Starkey paragraph  [0025], each atom containing a specified fragment of data or metadata, See Starkey paragraph [0079] link all the atoms for which the Master Catalog atom 70 acts as an active index), wherein each of the plurality of aspects is either a parent aspect or a nested aspect, (See Starkey paragraph [0027], Each transactional node responds to queries from users by establishing a sequence of low-level commands for identifying fragments that are relevant to the query), wherein a particular nested aspect includes a greater level of specificity than a corresponding parent aspect, (See Starkey paragraph [0150], the transaction IDs of newer transactions started at a given node can be higher than the transaction IDs assigned to older transactions started on that same node) and 
 	divide the data element into the one or more data fragments; (See Starkey paragraph [0170], The Table atom selects an appropriate Record States atom… dividing the record number by a fixed number that corresponds to the maximum number of record IDs a Record States atom manages, See Starkey paragraph [0025], each atom containing a specified fragment of data or metadata);
 	a local database configured to, (See Starkey paragraph [0065], the entire database as being local):
 	store the one or more data fragments, (See Starkey paragraph [0027], each fragment stores a portion of the metadata).
 	Starkey does not explicitly disclose store a forwarding table that contains information identifying a destination node of the plurality of nodes to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node and send the one or more data fragments to the destination node.
	However, AN teaches store a forwarding table that contains information identifying a destination node of the plurality of nodes to which the one or more data fragments are to be forwarded based on the single aspect, (See AN paragraph [0005], (See AN paragraph [0035], Data structure 400 may correspond to a forwarding table that is stored in a memory and/or storage device associated with node 110. As shown in FIG. 4, data structure 400 may include a collection of fields, such as a destination address field 405, a destination node identifier (ID) field 410); and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node, (See AN paragraph [0018], [0044], the forwarding tables by storing the destination address, the address associated with the identified hub node 110, and/or the identified I/O port 220 in data structure 400), send the one or more data fragments to the destination node, (See AN paragraph [0042], data structure 400 and may use forwarding information stored within data structure 400 to transmit the packet to destination node).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify store a forwarding table that contains information identifying a destination node of the plurality of nodes to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node and send the one or more data fragments to the destination node of AN in order to allows the other node to store the source address or enables further nodes to obtain the source address from the other node, (See AN Abstract).
 	Starkey together with AN does not explicitly disclose wherein either the external interface or the internal interface, is further configured to encrypt the one or more data fragments to generate one or more encrypted data fragments, such that decryption of the one or more encrypted data fragments, is performed using all of the one or more encrypted data fragments, and not a subset of the one or more encrypted data fragments.
	However, Li teaches wherein either the external interface or the internal interface, (See Li paragraph [0022], Each computing device also typically includes one or more network interfaces and communication devices for sending and receiving data) is further configured to encrypt the one or more data fragments to generate one or more encrypted data fragments, (See Li paragraph [0078], determining that a sufficient number of the fragments of the encryption key have been received from the other data centers to reconstruct the encryption key) such that decryption of the one or more encrypted data fragments, (See Li paragraph [0012], access the encrypted certain data object, use the reconstructed encryption key to decrypt the certain data object) is performed using all of the one or more encrypted data fragments, and not a subset of the one or more encrypted data fragments, (See Li paragraph [0065], for all the encryption keys fragments belonging to the data objects in the target data object set…with the encryption key fragments belonging to all of the data objects in the target data object set).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein either the external interface or the internal interface, is further configured to encrypt the one or more data fragments to generate one or more encrypted data fragments, such that decryption of the one or more encrypted data fragments, is performed using all of the one or more encrypted data fragments, and not a subset of the one or more encrypted data fragments of Li in order to requests to store each of the n encryption key fragments may be transmitted to the computer memory storage systems, (See Li paragraph [0005]).

 	Regarding claim 2, Starkey together with AN taught he distributed database of claim 1, as described above.  
 	Starkey together with AN does not explicitly disclose wherein: the internal interface is further configured to, receive one or more second encrypted data fragments from a source node of the plurality of nodes, and the local database is further configured to store the one or more second encrypted data fragments.
	However, Li teaches wherein: the internal interface is further configured to, (See Li paragraph [0022], Each computing device also typically includes one or more network interfaces and communication devices for sending and receiving data),  receive one or more second encrypted data fragments from a source node of the plurality of nodes, (See Li paragraph [0022], receive encryption key fragments from the service data center 202 and an encryption key fragment store); and the local database is further configured to store the one or more second encrypted data fragments, (See Li paragraph [0012], [0022], store encryption key fragments in the data center memory storage).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein: the internal interface is further configured to, receive one or more second encrypted data fragments from a source node of the plurality of nodes, and the local database is further configured to store the one or more second encrypted data fragments of Li in order to requests to store each of the n encryption key fragments may be transmitted to the computer memory storage systems, (See Li paragraph [0005]).

 	Regarding claim 3, Starkey teaches a node within a distributed database, the node comprising, (See Starkey Col. 5 lines 43-44, distributed database system 30 with a plurality of data processing nodes that incorporates): 
 	an external interface configured to, (See Starkey Col. 6 lines 11-12, communicates with the database system network 31 through a network interface 35):
 	receive a data element from a data source external to the distributed database, (See Starkey Col. 23 lines 49-50, the database request engine at a transactional node receives a database query), wherein the data element includes one or more data fragments, (See Starkey Col. 12 line 62, each atom has a relationship with only a fragment of the database), wherein each of the one or more data fragments is linked to a single aspect of a plurality of aspects, (See Starkey paragraph  [0025], each atom containing a specified fragment of data or metadata, See Starkey paragraph [0079] link all the atoms for which the Master Catalog atom 70 acts as an active index), wherein each of the plurality of aspects is either a parent aspect or a nested aspect, (See Starkey paragraph [0027], Each transactional node responds to queries from users by establishing a sequence of low-level commands for identifying fragments that are relevant to the query), wherein a particular nested aspect includes a greater level of specificity than a corresponding parent aspect, (See Starkey paragraph [0150], the transaction IDs of newer transactions started at a given node can be higher than the transaction IDs assigned to older transactions started on that same node),
 	divide the data element into the one or more data fragments; (See Starkey paragraph [0170], The Table atom selects an appropriate Record States atom… dividing the record number by a fixed number that corresponds to the maximum number of record IDs a Record States atom manages, See Starkey paragraph  [0025], each atom containing a specified fragment of data or metadata);
 	a local database configured to, (See Starkey paragraph [0065], the entire database as being local):
 	store the one or more data fragments, (See Starkey paragraph [0027], each fragment stores a portion of the metadata); and
 	Starkey does not explicitly disclose store a forwarding table that contains information identifying a destination node within the distributed database to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node and send the one or more data fragments to the destination node.
	However, AN teaches store a forwarding table that contains information identifying a destination node within the distributed database to which the one or more data fragments are to be forwarded based on the single aspect, (See AN paragraph [0005], (See AN paragraph [0035], Data structure 400 may correspond to a forwarding table that is stored in a memory and/or storage device associated with node 110. As shown in FIG. 4, data structure 400 may include a collection of fields, such as a destination address field 405, a destination node identifier (ID) field 410); and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node, (See AN paragraph [0018], [0044], the forwarding tables by storing the destination address, the address associated with the identified hub node 110, and/or the identified I/O port 220 in data structure 400), send the one or more data fragments to the destination node, (See AN paragraph [0042], data structure 400 and may use forwarding information stored within data structure 400 to transmit the packet to destination node).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify store a forwarding table that contains information identifying a destination node within the distributed database to which the one or more data fragments are to be forwarded based on the single aspect; and an internal interface configured to: access the forwarding table based on the single aspect to determine the destination node and send the one or more data fragments to the destination node of AN in order to allows the other node to store the source address or enables further nodes to obtain the source address from the other node, (See AN Abstract).
 	Starkey together with AN does not explicitly disclose wherein either the external interface or the internal interface, is further configured to encrypt the one or more data fragments to generate one or more encrypted data fragments, such that decryption of the one or more encrypted data fragments, is performed using all of the one or more encrypted data fragments, and not a subset of the one or more encrypted data fragments.
	However, Li teaches wherein either the external interface or the internal interface, (See Li paragraph [0022], Each computing device also typically includes one or more network interfaces and communication devices for sending and receiving data) is further configured to encrypt the one or more data fragments to generate one or more encrypted data fragments, (See Li paragraph [0078], determining that a sufficient number of the fragments of the encryption key have been received from the other data centers to reconstruct the encryption key) such that decryption of the one or more encrypted data fragments, (See Li paragraph [0012], access the encrypted certain data object, use the reconstructed encryption key to decrypt the certain data object) is performed using all of the one or more encrypted data fragments, and not a subset of the one or more encrypted data fragments, (See Li paragraph [0065], for all the encryption keys fragments belonging to the data objects in the target data object set…with the encryption key fragments belonging to all of the data objects in the target data object set).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein either the external interface or the internal interface, is further configured to encrypt the one or more data fragments to generate one or more encrypted data fragments, such that decryption of the one or more encrypted data fragments, is performed using all of the one or more encrypted data fragments, and not a subset of the one or more encrypted data fragments of Li in order to requests to store each of the n encryption key fragments may be transmitted to the computer memory storage systems, (See Li paragraph [0005]).

 	Claim 12 is recites the same limitations as claim 3 above. Therefore,
Claim 12 is rejected based on the same reasoning.
 		
 	Regarding claim 7, Barbas taught the node of claim 3, as described above.  
 	Starkey together with AN does not explicitly disclose wherein: the internal interface is further configured to receive one or more second encrypted data fragments from a source node within the distributed database; and the local database is further configured to store the one or more second encrypted data fragments.
	However, Li teaches wherein: the internal interface is further configured to, (See Li paragraph [0022], Each computing device also typically includes one or more network interfaces and communication devices for sending and receiving data),  receive one or more second encrypted data fragments from a source node within the distributed database, (See Li paragraph [0022], Each key distribution data center may include a key distribution data center distributor that is configured to receive encryption key fragments from the service data center 202); and 
 	the local database is further configured to store the one or more second encrypted data fragments, (See Li paragraph [0012], [0022], store encryption key fragments in the data center memory storage).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify wherein: the internal interface is further configured to receive one or more second encrypted data fragments from a source node within the distributed database; and the local database is further configured to store the one or more second encrypted data fragments of Li in order to requests to store each of the n encryption key fragments may be transmitted to the computer memory storage systems, (See Li paragraph [0005]).

 	Claim 16 is recites the same limitations as claim 7 above. Therefore,
Claim 16 is rejected based on the same reasoning.

 	Regarding claim 8, Barbas taught the node of claim 7, as described above.  Barbas further teaches wherein the local database is further configured to:
 	Starkey together with AN does not explicitly disclose periodically determine whether all of the one or more second encrypted data fragments have been stored, and in response to determining that all of the one or more second encrypted data fragments have been stored, decrypting the one or more second encrypted data fragments.
	However, Li teaches periodically determine whether all of the one or more second encrypted data fragments have been stored, (See Li paragraph [0046], n data centers also may bundle multiple acknowledgement messages together for encryption key fragments that they store within a short period of time of one another); and
 	in response to determining that all of the one or more second encrypted data fragments have been stored, (See Li paragraph [0046], n data centers also may bundle multiple acknowledgement messages together for encryption key fragments that they store within a short period of time of one another), decrypting the one or more second encrypted data fragments, (See Li paragraph [0012], access the encrypted certain data object, use the reconstructed encryption key to decrypt the certain data object).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify periodically determine whether all of the one or more second encrypted data fragments have been stored, and in response to determining that all of the one or more second encrypted data fragments have been stored, decrypting the one or more second encrypted data fragments of Li in order to requests to store each of the n encryption key fragments may be transmitted to the computer memory storage systems, (See Li paragraph [0005]).

 	Claim 17 is recites the same limitations as claim 8 above. Therefore,
Claim 17 is rejected based on the same reasoning.

 	Regarding claim 9, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein the local database includes, (See Starkey paragraph [0065], the entire database as being local):
 	a fragment table for storing the one or more data fragments, (See Starkey paragraph [0027], each fragment stores a portion of the metadata).

 	Claim 18 is recites the same limitations as claim 9 above. Therefore,
Claim 18 is rejected based on the same reasoning.

 	Regarding claim 10, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein the data source is one or more of: a user;
a device; and a software process, (See Starkey paragraph [0025], a user level and input and output).

 	Claim 19 is recites the same limitations as claim 10 above. Therefore,
Claim 19 is rejected based on the same reasoning.

 	Regarding claim 11, Barbas taught the node of claim 3, as described above.  Barbas further teaches wherein the external interface and the internal interface utilize a same processor, (See Starkey Col. 6 lines 11-12, communicates with the database system network 31 through a network interface 35).

 	Claim 20 is recites the same limitations as claim 11 above. Therefore,
Claim 20 is rejected based on the same reasoning.
 	
Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Lieber et al. (US 2012/0163590 A1), a key store having a plurality of storage locations for storing a key as k key fragments including a plurality of random key fragments and a remainder key fragment. One or more crypto-processing segments each operate based on corresponding ones of the k key fragments to process an input signal to produce an output signal.
 	Juttner et al. (US 2010/0150024 A1) a method of configuring a network router. The network router comprises a node forwarding table for the node itself. The method comprises the step of determining if the node may be used as part of a route from any source node to any destination node in the network. The forwarding table entries that are not used are removed from the node forwarding table.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163